Opinion issued July 24, 2006










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–06–00164–CV
____________

IN RE NEXTIRAONE, L.L.C., Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator NextiraOne, L.L.C. filed a petition for a writ of mandamus,
complaining of Judge Bernal’s February 22, 2006 order in which NextiraOne was
ordered to produce “for attorney’ eyes only” (1) the June 2005 purchase agreement
with United Asset Coverage and (2) the nonbinding December 21, 2005 letter of
intent entered into with Black Box Corporation.



          We deny the petition for a writ of mandamus.
 
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.